Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of August 2,
2010 and effective as of the Effective Date (as defined hereinafter), by and
between CAPITAL GOLD CORPORATION, a Delaware corporation (“Employer” or
“Company”), and COLIN SUTHERLAND (“Executive”).


WHEREAS, Executive agrees to be employed by Employer for the period and upon and
subject to the terms herein provided; and


WHEREAS, Employer agrees to employ Executive for the period and upon and subject
to the terms herein provided.


THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements contained herein, the legal sufficiency of which is
hereby acknowledged, and intending to be legally bound, Employer and Executive
agree:


1.           Employment.  Upon and subject to the terms provided herein,
Employer agrees to employ Executive, and Executive hereby agrees to be employed
by Employer, as Employer’s President.


2.           Term of Employment.  Subject to the terms set forth in this
Agreement, Employer agrees to employ Executive and Executive hereby agrees to be
employed by Employer for a period (the “Employment Period”) commencing on the
Effective Date (as defined in that certain   Business Combination Agreement,
dated February 10, 2010, by and among Employer, Nayarit Gold Inc., John
Brownlie, Executive and Bradley Langille, as amended) (the “Effective Date”),
and ending on the first anniversary date of the Effective Date.  The Employment
Period shall automatically renew for successive one-year periods unless either
party provides the other party with written notice of its intent not to renew at
least sixty (60) prior to the expiration of the then current Employment Period.


3.           Compensation.


(a)           Base Salary.  As compensation for the services rendered pursuant
to this Agreement, Employer agrees to pay Executive a base salary at an annual
rate of not less than US$225,500, payable in installments in accordance with
Employer’s standard payroll practices, subject to such payroll and withholding
deductions as are required by law or authorized by Executive.  The amount of the
base salary shall be reviewed periodically and may be increased at the sole
discretion of Employer.


(b)           Bonus.  During the term of this Agreement, Executive shall be
eligible for an annual bonus commiserate with bonuses granted to senior
executives of the Company and as authorized and allocated to Executive by the
Board of Directors of the Company.  Bonus shall be at the sole discretion of the
Board of Directors and nothing in this Agreement shall be construed to guarantee
Executive a bonus.  All bonuses paid pursuant to this Agreement will be subject
to applicable withholdings and deductions and will be paid to Executive at the
time determined by the Board of Directors of the Company.  If Executive’s
employment terminates, voluntarily or involuntarily, prior to the last day of
the fiscal year for which the bonus applies, Executive acknowledges that he is
not entitled to any bonus not yet authorized and allocated to Executive by the
Board of Directors of the Company at the time of the termination because any
such unpaid bonus will not be earned, vested, due, or owing.  Executive hereby
expressly forfeits and waives any such bonus.  In the event that Executive’s
engagement terminates without cause pursuant to Section 4(e) or by Executive for
breach pursuant to Section 4(f) prior to the last day of the fiscal year for
which the bonus applies, Executive will be entitled to such bonus as the Board
of Directors authorizes and allocates to Executive pro rated for the period from
the beginning of that fiscal year to the date of termination and payable no
later than 60 days following Executive’s termination.
 

--------------------------------------------------------------------------------


 
(c)           Vacation.  Executive shall be entitled to receive 1 week paid
vacation for each 3 months of full-time employment with the Company not to
exceed 4 weeks per year.  All unused paid vacation time shall expire at the end
of each calendar year.


(d)           Benefits.  Executive shall be entitled to participate in the
employee benefits plans offered to all employees of Employer.  Employer shall
not be required to establish or continue any benefit plans or take any action to
cause Executive to be eligible for any such benefits on a basis more favorable
than that applicable to all its employees generally.


(e)           Stock Options.  Executive will be eligible to participate in any
stock option or other equity compensation plan adopted by Employer during the
term of this Agreement and applicable to other employees at Executive’s level
(the “Equity Plan”).  The number of options, vesting schedule, exercise price,
and all other terms and conditions of the stock options shall be set forth in an
option agreement pursuant to the applicable plan and shall be commensurate with
Executive’s position, as determined by the Committee of Employer’s Board of
Directors charged with administering the Equity Plan, in its sole
discretion.  Employer may, consistent with its obligations under such a plan or
plans, amend or discontinue any or all stock option plans at any time.


(f)           Expense Reimbursement.  Employer shall reimburse Executive for all
reasonable and documented travel, entertainment and other business expenses
actually and properly incurred by him in relation to Employer’s business, as
they are incurred.  No such expense reimbursement shall be allowed with regard
to such expenses that exceed US$5,000 unless such expenses have been
pre-approved by Employer in writing.


(g)           Office and Duties.  Executive shall report to the Board of
Directors of Employer.  Executive shall perform such tasks commensurate with
this position as may from time to time be assigned by the Board of Directors of
Employer.  Executive shall devote all business time, labor, skill, undivided
attention and best ability to the performance of Executive’s duties hereunder in
a manner which will faithfully and diligently further the business and interests
of Employer.  During the term of employment, Executive shall not directly or
indirectly pursue any other business activity without the prior written consent
of the Board of Directors of Employer, with the exception of passive personal
investments not in breach of any other term or provision hereof.  Executive
agrees to travel to whatever extent is reasonably necessary in the conduct of
Employer’s business, at Employer’s expense and pursuant to Employer’s standard
policies and procedures.
 
- 2 -

--------------------------------------------------------------------------------


 
4.           Termination of Employment.  Notwithstanding any other provision of
this Agreement, Executive’s employment may be terminated as follows:


(a)           Expiration.  This Agreement may be terminated upon expiration of
the term hereof.  Following termination pursuant to this Section 4(a),
Employer’s only obligation to Executive shall be to pay to Executive (i) all
accrued base salary, all bonus authorized and allocated to Executive by the
Board of Directors of the Company prior to the termination date, all accrued
vacation time and any reasonable and necessary business expenses incurred by
Executive in connection with his duties, all to the date of termination and
payable in a lump sum, less applicable deductions and withholdings, as soon as
administratively practicable following Executive’s termination, and (ii) if this
Agreement is not renewed pursuant to notice delivered by the Company pursuant to
Section 2 hereinabove, severance payments (the “Cash Severance Payments”) in an
amount equal to three (3) months of Executive’s base annual salary in effect
upon the date of termination (such Cash Severance Payments shall be paid in
equal monthly installments to Executive beginning in the month following
Executive’s termination).  In the event this Agreement is not renewed pursuant
to notice delivered by the Company pursuant to Section 2 hereinabove,
Executive’s obligations under Section 6 shall be reduced to three (3) months.
 
(b)           Termination for Cause.  This Agreement may be terminated by
Employer for Cause.  For purposes of this Agreement, “Cause” justifying the
termination of this Agreement by Employer is defined as: (1) failure or refusal
to perform the services required hereunder; (2) a material breach by Executive
of any of the representations, warranties or terms of this Agreement; or (3)
Executive’s conviction of a crime that either results in imprisonment or
involves embezzlement, dishonesty, or activities injurious to Employer or its
reputation.  Whether Cause exists under this Agreement shall be determined by
the Employer in its reasonable discretion.  Following termination pursuant to
this Section 4(b), Employer’s only obligation to Executive shall be to pay to
Executive all accrued base salary, all accrued vacation time and any reasonable
and necessary business expenses incurred by Executive in connection with his
duties, all to the date of termination and payable in a lump sum, less
applicable deductions and withholdings, as soon as administratively practicable
following Executive’s termination.


(c)           Disability.  This Agreement may be terminated by Employer upon at
least thirty (30) days’ written notice if Executive is prevented by illness,
accident or other disability (mental or physical) from performing the essential
functions of the position for one or more periods cumulatively totaling three
(3) months during any consecutive twelve (12) month period.  In the event this
Agreement is terminated pursuant to this Section 4(c), Employer shall pay to
Executive all accrued base salary, all accrued vacation time and any reasonable
and necessary business expenses incurred by Executive in connection with his
duties, all to the date of termination and payable in a lump sum, less
applicable deductions and withholdings.  In addition, Employer shall pay to
Executive severance payments in an amount equal to six (6) months of Executive’s
base salary, payable in a lump sum, less applicable deductions and withholdings,
as soon as administratively practicable (but in no event later than 60 days)
following Executive’s termination (“Disability Severance Payments”).  Severance
payments made by Employer to Executive pursuant to this Section 4(c) are
conditioned on the Executive signing a Severance Agreement and Release
substantially in the form attached hereto as Exhibit A.
 
- 3 -

--------------------------------------------------------------------------------


 
(d)           Death.  This Agreement shall be automatically terminated in the
event of Executive’s death during the term of employment.  In the event this
Agreement terminates upon Executive’s death, Employer shall pay Executive’s
estate or beneficiary, as applicable, all accrued base salary, all accrued
vacation time and any reasonable and necessary business expenses incurred by
Executive in connection with his duties, all to the date of termination and all
payable in a lump sum, less applicable deductions and withholdings, as soon as
administratively practicable (but in no event later than 60 days) following
Executive’s termination.


(e)           Without Cause.  This Agreement may be terminated by Employer
without Cause by giving notice at least thirty (30) days prior to the effective
termination date; provided that Employer pays Executive each of the following:


(i)           Provided at least one year has elapsed since the date of
Executive’s original employment with Employer regardless of the date of this
Agreement, Employer shall pay Executive severance payments (the “Cash Severance
Payments”) in an amount equal to Executive’s base annual salary in effect upon
the date of termination and any unpaid bonus authorized and allocated to
Executive by the Board of Directors (or any pro rated amount thereof in the
event Executive was not employed for the full term of the fiscal year for which
such bonus was authorized and allocated to Executive).  Subject to Section
4(i)(i) of the Agreement, such Cash Severance Payments shall be paid in equal
monthly installments to Executive beginning in the month following Executive’s
termination.  In addition, Employer shall pay to Executive all accrued base
salary, all accrued vacation time and any reasonable and necessary business
expenses incurred by Executive in connection with his duties, all to the date of
termination and payable in a lump sum, less applicable deductions and
withholdings, as soon as administratively practicable (but in no event later
than 60 days) following Executive’s termination.


(ii)           Provided at least 5 years have elapsed since the date of
Executive’s original employment with Employer regardless of the date of this
Agreement, Employer shall pay Executive severance payments (the “Cash Severance
Payments”) in an amount equal to eighteen (18) months’ salary in effect upon the
date of termination and any unpaid bonus authorized and allocated to Executive
by the Board of Directors (or any pro rated amount thereof in the event
Executive was not employed for the full term of the fiscal year for which such
bonus was authorized and allocated to Executive).  Subject to Section 4(h) of
the Agreement, such Cash Severance Payments shall be paid in equal monthly
installments to Executive beginning in the month following Executive’s
termination.  In addition, Employer shall pay to Executive all accrued base
salary, all accrued vacation time and any reasonable and necessary business
expenses incurred by Executive in connection with his duties, all to the date of
termination and payable in a lump sum, less applicable deductions and
withholdings, as soon as administratively practicable (but in no event later
than 60 days) following Executive’s termination.
 
- 4 -

--------------------------------------------------------------------------------


 
(iii)           If and when the Company adopts a health insurance plan for its
employees and Executive is covered under such plan, provided that Executive
timely elects continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Employer shall pay, on
Executive’s behalf, the portion of premiums of Executive’s group health
insurance, including coverage for Executive’s eligible dependents, that Employer
paid immediately prior to Executive’s separation of employment with Employer
(“COBRA Payments”) for a period of twelve (12) months (“COBRA
Period”).  Employer will pay such COBRA Payments for Executive’s eligible
dependents only for coverage for which those dependents were enrolled
immediately prior to the date of Executive’s separation of
employment.  Executive will continue to be required to pay that portion of the
premium of Executive’s health coverage, including coverage for Executive’s
eligible dependents, that Executive was required to pay as an active employee
immediately prior to the date of Executive’s separation of employment.  For the
balance of the period that Executive is entitled to coverage under COBRA after
the COBRA Period, if any, Executive shall be entitled to maintain coverage for
Executive and Executive’s eligible dependents at Executive’s sole expense.


(iv)           The Cash Severance Payments and the COBRA Payments (if any) shall
be paid so long as Executive is not in breach of any term of this Agreement,
including, without limitation, Sections 5, 6, and 7 hereof.  The Cash Severance
Payments and COBRA Payments (if any) made by Employer to, or on behalf of,
Executive pursuant to this Section 4(e) are conditioned on the Executive signing
a Severance Agreement and Release substantially in the form attached hereto as
Exhibit A.


(f)           Material Breach.  This Agreement may be terminated by Executive
for a material breach by Employer of any of the terms of this Agreement, upon
thirty (30) days’ written notice specifying the breach, and failure of Employer
to either (i) cure or diligently commence to cure the breach within the 30-day
notice period, or (ii) dispute in good faith the existence of the material
breach.  Following termination pursuant to this Section 4(f), Employer shall pay
to Executive Cash Severance Payments (as defined and calculated in section
4(e)(i)).  Subject to Section 4(i)(i) of the Agreement, such severance payments
shall be paid in equal monthly installments to Executive beginning in the month
following Executive’s termination.  Such severance payments shall be paid so
long as Executive is not in breach of any term of this Agreement, including,
without limitation, Sections 5, 6, and 7 hereof.  In addition, Employer shall
pay to Executive all accrued base salary, all accrued vacation time and any
reasonable and necessary business expenses incurred by Executive in connection
with his duties, all to the date of termination and payable in a lump sum, less
applicable deductions and withholdings, as soon as administratively practicable
(but in no event later than 60 days) following Executive’s
termination.  Severance payments made by Employer to Executive pursuant to this
Section 4(f) are conditioned on the Executive signing a Severance Agreement and
Release substantially in the form attached hereto as Exhibit A.


(g)           Resignation.  This Agreement may be terminated by Executive for
any reason or no reason at all by giving notice to Employer of Executive’s
resignation at least sixty (60) days prior to the effective resignation
date.  Following termination pursuant to this Section 4(g), Employer’s only
obligation to Executive shall be to pay to Executive all accrued base salary,
all accrued vacation time and any reasonable and necessary business expenses
incurred by Executive in connection with his duties, all to the date of
termination and payable in a lump sum, less applicable deductions and
withholdings.
 
- 5 -

--------------------------------------------------------------------------------


 
(h)           Termination Upon a Change of Control.  In the event of a
Termination Upon a Change of Control, as defined in the Agreement Regarding
Change In Control attached hereto as Exhibit B (“Change In Control Agreement”),
Employer’s obligation to Executive shall be as set forth in the Change In
Control Agreement.


(i)           Section 409A.


(i)           Anything in this Agreement to the contrary notwithstanding, if on
the date of termination of Executive’s employment with Employer,


(A)           Executive would not have a separation from service within the
meaning of Section 409A(a)(2)(A)(i) (“Separation From Service”) of the Internal
Revenue Code of 1986, as amended (the “Code”), and as a result of such
termination of employment would receive any payment that, absent the application
of this Section 4(i)(i)(A), would be subject to additional tax imposed pursuant
to Section 409A(a) of the Code, then such payment shall instead be payable on
the date that is the earliest of (1) Executive’s Separation From Service, (2)
the date the Executive becomes disabled (within the meaning of Section
409A(a)(2)(C) of the Code), (3) the Executive’s death, or (4) such other date as
will not result in such payment being subject to such additional tax; and if


(B)           Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than six
months after Executive’s Separation From Service that, absent the application of
this Section 4(i)(i)(B), would be subject to additional tax imposed pursuant to
Section 409A(a) of the Code as a result of such status as a specified employee,
then such payment shall instead be payable on the date that is the earliest of
(1) six months after Executive’s Separation From Service, (2) the Executive’s
death, or (3) such other date as will not result in such payment being subject
to such additional tax.


(ii)           It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code.  To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.


(iii)           In the event that a payment or benefit payable under this
Agreement is subject to the additional tax imposed by Section 409A of the Code,
and Executive has not been uncooperative in any attempts of the Employer to
amend this Agreement to avoid such additional tax, Employer shall (at
Executive’s option) pay directly, or reimburse Executive for such additional tax
and any interest and penalty related thereto (the “409A Amounts”) within 10 days
of Executive’s submission to Employer of the taxing authority’s determination of
amounts due (which determination must be submitted by Executive to Employer
within 30 days of receipt by Executive), and in the case of Executive’s payment,
evidence of such payment.  At the same time as Employer’s payment or
reimbursement, Employer shall pay Executive a gross-up amount to cover income,
excise, and other applicable taxes on the 409A Amounts and on the gross-up
amount (before this further gross-up).  For purposes of calculating the gross-up
amounts for taxes, the Executive shall be deemed to be taxed at the highest
marginal rate under all applicable local, state, federal, and foreign tax laws
for which the payment is made.
 
- 6 -

--------------------------------------------------------------------------------


 
5.           Proprietary Information.


(a)           Executive represents and warrants to Employer that (i) Executive
is not subject to any limitation or agreement restricting employment by Employer
or performance of Executive’s duties hereunder, and (ii) neither Executive nor
any third party has any right or claim to Executive’s work produced on behalf of
Employer or using the property, personnel, or facilities of Employer.  Executive
shall not misappropriate proprietary rights of Employer or any third party.


(b)           Executive further agrees not to make, use, disclose to any third
party, or permit to be made, used, or disclosed, any records, plans, papers,
articles, notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, or other materials of any nature
relating to any matter within the scope of the business of Employer or
concerning any of its dealings or affairs (“Materials”), whether or not
developed, in whole or in part, by Executive and whether or not embodying
Confidential Information (defined below), otherwise than for the benefit of
Employer.  Executive shall not, after the termination of employment, use,
disclose, or permit to be used or disclosed, any such Materials, it being agreed
that all such Materials shall be and remain the sole and exclusive property of
Employer.  Immediately upon the termination of employment, Executive shall
deliver all such Materials, and all copies thereof, to Employer, at its
designated office.


6.           Non-Competition; Non-Solicitation; Anti-Raiding;
Non-Disparagement.  Subject to Section 4(a) hereinabove and without the prior
written approval of the Board of Directors of Employer, Executive shall not,
directly or indirectly, during his employment and until the end of six (6)
months after termination of employment (however such termination occurs,
including, without limitation, termination pursuant to Section 4(a), 4(b), 4(c),
4(e), 4(f), 4(g) or 4 (h)):


(a)           Engage in a “Competing Business’’ in the “Territory”, as those
terms are defined below, whether as a sole proprietor, partner, corporate
officer, employee, director, shareholder, consultant, agent, independent
contractor, trustee, or in any other manner by which Executive holds any
beneficial interest in a Competing Business, derives any income from any
interest in a Competing Business, or provides any service or assistance to a
Competing Business.  “Competing Business” shall mean any business that mines or
produces minerals which is competitive with the business of Employer or any of
its Affiliates (defined below), as conducted or under development at any time
during the term of employment.  “Affiliates” shall mean any entity controlled by
or under common control with Employer or any joint venture, partnership or other
similar entity to which Employer is a party.  “Territory” shall mean anywhere
within a 50 mile radius of Caborca in the state of Sonora, Mexico.  The
provisions of this Section 6 will not restrict Executive from owning less than
five percent of the outstanding stock of a publicly-traded corporation engaged
in a Competing Business;
 
- 7 -

--------------------------------------------------------------------------------


 
(b)           Acquire, lease or otherwise obtain or control any beneficial,
direct or indirect interest in mineral rights, or other rights or lands
necessary to develop, any mineral property in which Employer or any of its
Affiliates at the time of termination has a beneficial interest or is actively
seeking to acquire, or that is within a distance of five (5) kilometers from any
point on the outer perimeter of any such property in which Employer or any of
its affiliates has a beneficial interest or that it is seeking to acquire;


(c)           Conduct any exploration or production activities or otherwise work
on or in respect of any mineral property within a distance of five (5)
kilometers from any point on the outer perimeter of any mineral property in
which Employer or any of its affiliates then has a beneficial interest or is
actively seeking to acquire;


(d)           (i) Contact or solicit, or direct or assist others to contact or
solicit, for the purpose of promoting any person’s or entity’s attempt to
compete with Employer or any of its Affiliates, in any business carried on by
Employer or any of its Affiliates during the period in which Executive was an
employee of Employer, any suppliers, independent contractors, vendors, or other
business associates of Employer or any of its Affiliates that were existing or
identified prospective suppliers, independent contractors, vendors, or business
associates during such period, or (ii) otherwise interfere in any way in the
relationships between Employer or any of its Affiliates and their suppliers,
independent contractors, vendors, and business associates;


(e)           (i) Solicit, offer employment to, otherwise attempt to hire, or
assist in the hiring of any employee or officer of Employer or any of its
Affiliates; (ii) encourage, induce, assist or assist others in inducing any such
person to terminate his or her employment with Employer or any of its
Affiliates; or (iii) in any way interfere with the relationship between Employer
or any of its Affiliates and their employees; or


(f)           Make any public statement or perform or do any other act
prejudicial or injurious to the reputation or goodwill of Employer or any of its
Affiliates or otherwise interfere with the business of Employer or any of its
Affiliates.


7.           Confidentiality.


(a)           The term “Confidential Information” shall include, but not be
limited to, the whole or any portion or phase of (i) any confidential, or
proprietary or trade secret, technical, business, marketing or financial
information, whether pertaining to (1) Employer or its Affiliates, (2) its or
their suppliers, or (3) any third party which Employer or its Affiliates is
under an obligation to keep confidential including, but not limited to, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, supplier lists, projects, plans, and proposals, and (ii) any
software programs and programming prepared for Employer’s benefit whether or not
developed, in whole or in part by Executive.  For purposes of this Agreement,
“Confidential Information” shall include, but shall not be limited to,
strategies, analysis, concepts, ideas, or plans; operating techniques;
demographic and trade area information; prospective site locations know-how;
improvements; discoveries, developments; designs, techniques, procedures;
methods; machinery, devices; drawings; specifications; forecasts; new products;
research data, reports, or records; marketing or business development plans,
strategies, analysis, concepts or ideas; contracts; general financial
information about or proprietary to Employer, including, but not limited to,
unpublished financial statements, budgets, projections, licenses, and costs;
pricing; personnel information; and any and all other trade secrets, trade
dress, or proprietary information, and all concepts or ideas in or reasonably
related to Employer’s business.  All such Confidential Information is extremely
valuable and is intended to be kept secret to Employer; is the sole and
exclusive property of Employer or its Affiliates; and, is subject to the
restrictive covenants set forth herein.  The term Confidential Information shall
not include any information generally available to the public or publicly
disclosed by Employer (other than by the act or omission of Executive),
information disclosed to Executive by a third party under no duty of
confidentiality to Employer or its Affiliates, or information required by law or
court order to be disclosed by Executive.
 
- 8 -

--------------------------------------------------------------------------------


 
(b)           Executive shall not, without Employer’s prior written approval,
use, disclose, or reveal to any person or entity any of Employer’s Confidential
Information, except as required in the ordinary course of performing duties
hereunder.  Executive shall not use or attempt to use any Confidential
Information in any manner which has the possibility of injuring or causing loss,
whether directly or indirectly, to Employer or any of its Affiliates.


(c)           In the event that Executive’s employment with Employer is
terminated for any reason whatsoever, he shall return to Employer, promptly upon
Employer’s written request therefore, any documents, photographs, tapes, discs,
memory devices, and other property containing Confidential Information which
were received by him during his employment, without retaining copies thereof.


8.           Acknowledgments; Representations and Warranties.


(a)           Executive acknowledges that the covenants contained in Sections 5,
6, and 7, including those related to duration, geographic scope, and the scope
of prohibited conduct, are reasonable and necessary to protect the legitimate
interests of Employer.  He further acknowledges that the covenants contained in
Sections 5, 6, and 7 are designed, intended, and necessary to protect, and are
reasonably related to the protection of, Employer’s trade secrets, to which he
will be exposed and with which he will be entrusted.  Specifically, without
limitation, Executive is entrusted with trade secrets regarding: the strategic
planning initiatives; business development plans; budgets; financial
information; management training; future business plans; and operational
strategies and procedures.  Executive understands that any breach of Sections 5
or 7 will also constitute a misappropriation of Employer’s proprietary rights,
and may constitute a theft of Employer’s trade secrets under applicable local,
state, and federal statutes, and will result in a claim for injunctive relief,
damages, and/or criminal sanctions and penalties against Executive by Employer,
and possibly others.


(b)           Executive represents and warrants to the Company that, except for
the employment, consulting or similar agreements, contracts, understandings or
arrangements, whether written or oral, disclosed by Nayarit Gold Inc.
(“Nayarit”) in the disclosure schedules to that certain Business Combination
Agreement between the Company and Nayarit, dated February 10, 2010, as amended
(the “Definitive Agreement”) and as filed by Nayarit on the Canadian System for
Electronic Document Analysis and Retrieval, no other employment, consulting or
similar agreements, contracts, understandings or arrangements, whether written
or oral, exists between Nayarit and any other person or entity as of the
Effective Time (as defined in the Definitive Agreement).
 
- 9 -

--------------------------------------------------------------------------------


 
9.           Forfeiture of Severance Payments.  If Executive breaches Sections
5, 6, or 7 of this Agreement during the term that severance payments are made
pursuant to Section 4(a), 4(c), 4(e), 4(f) or 4(h) of this Agreement, Executive
shall pay back to Employer all severance payments received through the date of
such breach; provided, however, that Executive shall be permitted to
retain US$10,000 (or, if the severance payments received up to the date of the
breach are less than US$10,000, then the total severance payments received up to
the date of the breach), which shall be deemed consideration for Executive's
release and waiver of any claims, causes of action, and demands of any kind
arising under the Age Discrimination in Employment Act, and the Older Workers
Benefit Protection Act, referenced in the Severance Agreement and Release
substantially in the form attached hereto as Exhibit B.  Nothing contained in
this Section 9 shall be construed as prohibiting Employer from pursuing any
other remedies available to it in the event of the breach of Sections 5, 6, or
7, including the equitable remedies set forth in Section 12.


10.           Forfeiture of Profits Related to Option Exercises.  If Executive
breaches Section 5, 6, or 7 of this Agreement, Employer shall have the right to
repurchase any or all shares of common stock of Employer purchased by the
Executive upon the exercise of options within the twelve (12)-month period
immediately preceding the breach at the exercise price of the option (the
“Repurchase Amount”), or if the Executive no longer holds such shares of common
stock purchased on exercise of options, the Executive shall pay to Employer an
amount (the “Profit Amount”) equal to the gross profits that Executive received
or to be received on the sale of such shares calculated as the aggregate sale
price of such shares of common stock less the exercise price.  Employer may
exercise this right within 90 days of its discovery of a breach, by a written
notice (“Forfeiture Notice”) to Executive and, as the case may be: (i) if
Executive has the shares, Executive shall immediately deliver them to Employer
and, thereafter, Employer shall pay the Repurchase Amount to Executive within
thirty (30) days by certified or bank check or by wired funds; and (ii) If
Executive no longer has the shares, Executive shall pay the Profit Amount to
Employer within thirty (30) days of the date of the Forfeiture Notice.  If the
Executive has transferred such shares in a transaction which is not a sale
(including, for example, a gift to a family member or entity), the Profit Amount
payable by Executive to Employer shall be an amount equal to the difference
between the value of such shares on the date of the Forfeiture Notice and the
exercise price.  Nothing contained in this Section 10 shall be construed as
prohibiting Employer from pursuing any other remedies available to it in the
event of the breach of Sections 5, 6, or 7, including the equitable remedies set
forth in Section 12.


11.           Non-exclusivity of Rights.  Amounts that are vested benefits or
that Executive is otherwise entitled to receive under any plan, policy or
program of, or contract or agreement with Employer at or subsequent to
termination of employment (however such termination occurs, including, without
limitation, termination pursuant to Section 4(a), 4(b), 4(c), 4(e), 4(f), 4(g),
or 4(h)) shall be payable in accordance with such plan, policy or program of, or
any contract or agreement except as explicitly modified by this Agreement.
 
- 10 -

--------------------------------------------------------------------------------


 
12.           Equitable Remedies.  The services to be rendered by Executive and
the Confidential Information entrusted to Executive as a result of his
employment by Employer are of a unique and special character, and any breach of
Sections 5, 6, or 7 will cause Employer immediate and irreparable injury and
damage, for which monetary relief would be inadequate or difficult to
quantify.  Employer will be entitled to, in addition to all other remedies
available to it, injunctive relief and specific performance to prevent a breach
and to secure the enforcement of Sections 5, 6, or 7.  Executive acknowledges
that injunctive relief may be granted immediately upon the commencement of any
such action without notice to Executive and in addition may recover monetary
damages.  In the event a court requires posting of a bond, the parties agree to
a maximum US$5,000 bond.  Executive further acknowledges that his duties under
this Agreement shall survive termination of his employment, whether the
termination is voluntary or involuntary, rightful or wrongful, and shall
continue until Employer consents in writing to the release of Executive’s
obligations under this Agreement.  The parties further agree that the provisions
of Sections 5, 6, and 7 are separate from and independent of the remainder of
this Agreement and that these provisions are specifically enforceable by
Employer notwithstanding any claim made by Executive against Employer.


13.           Attorney’s Fees.  In the event Executive breaches, or threatens to
breach, any provision of this Agreement, Executive acknowledges that he shall be
solely and fully responsible for all fees and costs, including without
limitation, all attorney’s fees and costs, incurred by Employer in enforcing
this Agreement if Employer is the prevailing party in any litigation.


14.           Entire Agreement; Amendments.  This Agreement (including all
exhibits) constitute the entire understanding between the parties with respect
to the subject matter herein and therein, and they supersede any prior or
contemporaneous understandings or agreements.  This Agreement may be amended,
supplemented, or terminated only by a written instrument duly executed by each
of the parties.


15.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.  References to Sections
are to Sections hereof.


16.           Gender; Number.  Words of gender may be read as masculine,
feminine, or neuter, as required by context.  Words of number may be read as
singular or plural, as required by context.


17.           Severability.  The covenants in this Agreement shall be construed
as independent of one another, and as obligations distinct from one another and
any other contract between Executive and Employer.  If any provision of this
Agreement is held illegal, invalid, or unenforceable, such illegality,
invalidity, or unenforceability shall not affect any other provisions
hereof.  It is the intention of the parties that in the event any provision is
held illegal, invalid, or unenforceable, that such provision be limited so as to
effect the intent of the parties to the fullest extent permitted by applicable
law.  Any claim by Executive against Employer shall not constitute a defense to
enforcement by Employer of this Agreement.
 
- 11 -

--------------------------------------------------------------------------------


 
18.           Survival.  The provisions of Sections 4, 5, 6, 7, 8, 9, 10, 11,
12, 13, 14, 17, 18, 19, 20, 22 and 23 shall survive the termination of this
Agreement.


19.           Notices.  All notices, demands, waivers, consents, approvals, or
other communications required hereunder shall be in writing and shall be deemed
to have been given if delivered personally, if sent by facsimile with
confirmation of receipt, if sent by certified or registered mail, postage
prepaid, return receipt requested, or if sent by same day or overnight courier
service to the following addresses:


If to Employer, to:


Capital Gold Corporation
76 Beaver Street, 14th Floor
New York, New York 10005
Attention:
Telephone: (212) 344-2785
Facsimile: (212) 344-4537


If to Executive, to:


Colin Sutherland
[                     ]
[                     ]
Telephone:
Facsimile:                                                      


Notice of any change in any such address shall also be given in the manner set
forth above.  Whenever the giving of notice is required, the giving of such
notice may be waived by the party entitled to receive such notice.


20.           Waiver.  The failure of any party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of such party’s rights hereunder.


21.           Assignment.  Other than as provided below, neither party may
assign any rights or delegate any of obligations hereunder without the prior
written consent of the other party, and such purported assignment or delegation
shall be void; provided that Employer may assign the Agreement to any entity
that purchases the stock or assets of, or merges with, Employer or any
Affiliate.  This Agreement binds, inures to the benefit of, and is enforceable
by the successors and permitted assigns of the parties and does not confer any
rights on any other persons or entities.
 
- 12 -

--------------------------------------------------------------------------------


 
22.           Governing Law.  This Agreement shall be construed and enforced in
accordance with New York law except for any New York conflict-of-law principle
that might require the application of the laws of another jurisdiction.


23.           Submission to Jurisdiction: Service: Waivers.  With respect to any
claim arising out of this Agreement, each party hereto (a) irrevocably submits,
for itself and its property, to the jurisdiction of the state court located in
the City and County of New York, New York, the federal court located in New
York, New York, and appellate courts therefrom, (b) agrees that the venue for
any suit, action or proceeding arising out of or relating to this Agreement
shall be exclusive to and limited to such courts, and (c) irrevocably waives any
objection it may have at any time to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any such
court, irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum and further
irrevocably waives the right to object, with respect to such claim, suit, action
or proceeding brought in any such court that such court does not have
jurisdiction over it.  Each party irrevocably consents to the service of process
in any suit, action or proceeding in any of the aforesaid courts by the mailing
of copies of process to the other party or parties hereto, by certified or
registered mail at the address specified in Section 19.


24.           Counterparts.  This Agreement may be executed in counterparts,
which together shall constitute a single instrument.




[SIGNATURE PAGE FOLLOWS]
 
 
- 13 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  EMPLOYER:             CAPITAL GOLD CORPORATION                  
By:
/s/ Christopher Chipman       Name: Christopher Chipman       Title: Chief
Financial Officer  


   
EXECUTIVE:
                  /s/ Colin Sutherland       Colin Sutherland  



- 14 -

--------------------------------------------------------------------------------




EXHIBIT A




FORM OF
SEVERANCE AGREEMENT AND RELEASE


This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made between
(i) (“Employee”) and (ii) CAPITAL GOLD CORPORATION, a Delaware corporation (the
“Company”).  Employee and the Company are referred to collectively as the
“Parties” and individually as a “Party.”


RECITALS


WHEREAS, Employee’s employment with the Company ended effective;


WHEREAS, the Parties wish to resolve fully and finally any potential disputes
regarding Employee’s employment with the Company and any other potential
disputes between the Parties; and


WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:


TERMS


1.           Separation and Effective Date.  Employee’s employment with the
Company ended on _________________________.  This Agreement shall become
effective (the “Effective Date”) on the eighth day after Employee’s execution of
this Agreement, provided that employee has not revoked Employee’s acceptance
pursuant to Section 6(g) below.


2.           Severance Payments.


(a)           After the expiration of the Effective Date, and on the express
condition that Employee has not revoked this Agreement, the Company will pay
Employee severance payments in an amount and in the manner set forth in Section
4 of Employee’s Employment Agreement dated ____________ , 2010 (the “Employment
Agreement”), less applicable withholdings and deductions (“Severance
Payments”).  The Severance Payments will be mailed to Employee or direct
deposited to an account designated by Employee.


(b)           Reporting of and withholding on any Severance Payment under this
Section 2 for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws.  If a claim is made against the Company
for any additional tax or withholding in connection with or arising out of the
Severance Payments pursuant to Section 2(a), Employee shall pay any such claim
within thirty (30) days of being notified by the Company and agrees to indemnify
the Company and hold it harmless against such claims, including but not limited
to any taxes, attorneys’ fees, penalties or interest, which are or become due
from the Company.
 

--------------------------------------------------------------------------------


 
3.           General Release.


(a)           Employee, for himself and for his affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly and intentionally
releases and discharges the Company and its predecessors, successors, parents,
subsidiaries, affiliates, and assigns and each of their respective officers,
directors, principals, shareholders, agents, attorneys, board members, and
employees from any and all claims, actions, liabilities, demands, rights,
damages, costs, expenses, and attorneys’ fees (including but not limited to any
claim of entitlement for attorneys’ fees under any contract, statute, or rule of
law allowing a prevailing party or plaintiff to recover attorneys’ fees), of
every kind and description from the beginning of time through the Effective Date
(the “Released Claims”).


(b)           The Released Claims include but are not be limited to those which
arise out of, relate to, or are based upon: (i) Employee’s employment with the
Company or the termination thereof; (ii) statements, acts, or omissions by the
Parties whether in their individual or representative capacities; (iii) express
or implied agreements between the Parties (except as provided herein) and claims
under any severance plan; (iv) any stock or stock option grant, agreement, or
plan; (v) all federal, state, and municipal statutes, ordinances, and
regulations, including, but not limited to, claims of discrimination based on
race, national origin, sex, disability, whistleblower status, public policy, or
any other characteristic of Employee under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Equal Pay Act, Title VII of the Civil
Rights Act of 1964 (as amended), the Employee Retirement Income Security Act of
1974, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, or any other federal, state, or municipal law prohibiting
discrimination or termination for any reason; (vi) state and federal common law;
and (vii) any claim which was or could have been raised by Employee, including
any claim that this Agreement was fraudulently induced.


4.           Unknown Facts.  This Agreement includes claims of every nature and
kind, known or unknown, suspected or unsuspected.  Employee hereby acknowledges
that he may hereafter discover facts different from, or in addition to, those
which he now knows or believes to be true with respect to this Agreement, and he
agrees that this Agreement and the release contained herein shall be and remain
effective in all respects, notwithstanding such different or additional facts or
the discovery thereof.


5.           No Admission of Liability.  The Parties agree that nothing
contained herein, and no action taken by any Party hereto with regard to this
Agreement, shall be construed as an admission by any Party of liability or of
any fact that might give rise to liability for any purpose whatsoever.


A - 2

--------------------------------------------------------------------------------


 
6.           Warranties.  Employee warrants and represents as follows:


a.           He has read this Agreement, and he agrees to the conditions and
obligations set forth in it.


b.           He voluntarily executes this Agreement after having been advised to
consult with legal counsel and after having had opportunity to consult with
legal counsel and without being pressured or influenced by any statement or
representation or omission of any person acting on behalf of the Company
including, without limitation, the officers, directors, board members, committee
members, employees, agents, and attorneys for the Company.


c.           He has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, or agents arising out of or otherwise connected
with any of the matters herein released.


d.           Prior to Employee’s execution of this Agreement, he has not used or
disclosed any information in a manner that would be a violation of Sections 7 or
8 set forth below if such use or disclosure were to be made after the execution
of this Agreement.


e.           He has full and complete legal capacity to enter into this
Agreement.


f.           He has had at least twenty-one (21) days in which to consider the
terms of this Agreement.  In the event that Employee executes this Agreement in
less time, it is with the full understanding that he had the full twenty-one
(21) days if he so desired and that he was not pressured by the Company or any
of its representatives or agents to take less time to consider the
Agreement.  In such event, Employee expressly intends such execution to be a
waiver of any right he had to review the Agreement for a full twenty-one (21)
days.


g.           He understands that this Agreement waives any claim he may have
under the Age Discrimination in Employment Act.  Employee may revoke this
Agreement for up to seven days following its execution, and this Agreement shall
not become enforceable and effective until seven days after such execution.  If
Employee chooses to revoke this Agreement, he must provide written notice to the
Board of Directors of the Company by hand delivery and by facsimile within seven
calendar days of Employee’s execution of this Agreement.  If Employee does not
revoke within the seven-day period, the right to revoke is lost.


h.           He admits, acknowledges, and agrees that he is not otherwise
entitled to the Severance Payments set forth in Section 2, and that such
Severance Payments are good and sufficient consideration for this Agreement.  He
admits, acknowledges, and agrees that he has been fully and finally paid or
provided all wages, compensation, vacation, expenses (including, but not limited
to, relocation and travel expenses), bonuses, stock, stock options, or other
benefits from the Company which are or could be due to Employee from the
Company.
 
A - 3

--------------------------------------------------------------------------------


 
i.           He has not taken any action or made any statement adverse to the
Company’s interests prior to signing this Agreement.


7.           Confidential Information.  Except as herein provided, all
discussions regarding this Agreement, including, but not limited to, the amount
of consideration, offers, counteroffers or other terms or conditions of the
negotiations, shall be kept confidential by Employee from all persons and
entities other than the Parties to this Agreement.  Employee may disclose the
amount received in consideration of the Agreement only if necessary (i) for the
limited purpose of making disclosures required by law to agents of the local,
state, or federal governments; (ii) for the purpose of enforcing any term of
this Agreement; or (iii) in response to compulsory process, and only then after
giving the Company ten days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders.  Otherwise, in response to inquiries about this matter,
Employee shall state, “My employment with the Company has ended,” and nothing
more.  Employee hereby expressly acknowledges that any breach of this Section 7
shall result in a claim for injunctive relief, damages and/or criminal sanctions
and penalties against Employee by the Company, and possibly others.


8.           Non-Disparagement.  Employee agrees not to make to any person any
statement that disparages the Company or reflects negatively on the Company,
including, but not limited to, statements regarding the Company’s financial
condition, employment practices, or its officers, directors, board members,
employees, affiliates, attorneys, customers, or vendors.


9.           Return of Company Property and Information.  Employee represents
and warrants that, prior to his execution of this Agreement, he will return to
the Company any and all property, documents, and files, including any documents
(in any recorded media, such as papers, computer disks, copies, photographs,
maps, transparencies, and microfiche) that relate in any way to the Company or
the Company’s business whether or not developed, produced, or conceived, in
whole or in part, by Employee during the term of his employment with the
Company.  Employee agrees that, to the extent that he possesses any files, data,
or information relating in any way to the Company or the Company’s business on
any personal computer, he will delete those files, data, or information (and
will retain no copies in any form).  Employee also will return any Company
tools, equipment, calling cards, credit cards, access cards or keys, any keys to
any filing cabinets, vehicles, vehicle keys, and all other Company property in
any form prior to the date he executes this Agreement.  Employee hereby
expressly acknowledges that the foregoing steps are necessary to protect the
Company’s proprietary interests in its trade secrets, confidential information,
and copyrights, and that Employee is not entitled to use, disclose, or otherwise
benefit from the Company’s proprietary interests.  Employee understands that any
breach of this Section 9 will also constitute a misappropriation of the
Company’s proprietary rights, and may constitute a theft of the Company’s trade
secrets under applicable local, state, and federal statutes, and will result in
a claim for injunctive relief, damages, and/or criminal sanctions and penalties
against Employee by the Company, and possibly others.


10.           Severability.  If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof.  In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited so as to effect the intent of the Parties to the
fullest extent permitted by applicable law.  Any claim by Employee against the
Company shall not constitute a defense to enforcement by the Company.
 
A - 4

--------------------------------------------------------------------------------


 
11.           Assignment.  The Company may assign its rights under this
Agreement.  Employee cannot assign his rights under this Agreement without the
written consent of the Company.


12.           Enforcement.  The releases contained herein do not release any
claims for enforcement of the terms, conditions, or warranties contained in this
Agreement.  The Parties shall be free to pursue any remedies available to them
to enforce this Agreement.


13.           Survival of Employment Agreement Terms and Agreement Regarding
Change In Control.  This Agreement in no way affects or alters the surviving
provisions set forth in Section 18 of the Employment Agreement, or the Agreement
Regarding Change In Control, dated _______, 2010, between the Employer and the
Employee (“CC Agreement”).  Those provisions and the CC Agreement are hereby
incorporated by reference and serve as part of the consideration for this
Agreement.  Employee agrees to continue to abide by the surviving provisions set
forth in Section 18 of the Employment Agreement to the extent that those
provisions impose any obligation upon Employee.


14.           Entire Agreement.  This Agreement, the surviving provisions set
forth in Section 18 of the Employment Agreement and the CC Agreement constitute
the entire agreement between the Parties with respect to the subject matter
contained herein.  This Agreement supersedes any and all prior oral or written
promises or agreements between the Parties, except as otherwise provided
herein.  Employee acknowledges that he has not relied on any promise,
representation, or statement other than those set forth in this Agreement.  This
Agreement cannot be modified except in writing signed by all Parties.


15.           Venue and Applicable Law.  This Agreement shall be interpreted and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of law provisions.  Venue and jurisdiction shall be in the
federal or state courts in New York, New York.


16.           Counterparts.  This Agreement may be executed in counterparts,
which together shall constitute a single instrument.




[SIGNATURE PAGE FOLLOWS]
 
 
A - 5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates
written below.
 

  EMPLOYEE:                                      
Name
 
Date
       
 
       
THE COMPANY:
           
 
   
CAPITAL GOLD CORPORATION
   
 
                          By:                  Name:  
Date
      Title:        



A - 6

--------------------------------------------------------------------------------


 
EXHIBIT B


AGREEMENT REGARDING
CHANGE IN CONTROL


THIS AGREEMENT (“Agreement”), is made and entered into as of the ____ day of
________, 2010 and effective as of the Effective Date (as defined below) by and
between Capital Gold Corporation (the “Company”) and Colin Sutherland (the
“Executive”).


WITNESSETH THAT:


WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous engagement of key management personnel,
and the Board of Directors of the Company (the “Board”) recognizes that, as is
the case with many publicly held corporations, a change in control might occur
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their engagement without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company.


NOW, THEREFORE, to induce the Executive to remain engaged by the Company and in
consideration of the premises and mutual covenants set forth herein, IT IS
HEREBY AGREED by and between the parties as follows:


1.           AGREEMENT TERM.  The initial “Agreement Term” shall begin on the
Effective Date (as defined in that certain Employment Agreement between the
Company and the Executive, dated _________, 2010 (the “Employment Agreement”)
and shall continue through December 31, 2010.  As of December 31, 2010, and as
of each December 31 thereafter, the Agreement Term shall extend automatically
for a one year period unless the Company gives notice to the Executive prior to
the date of such extension that the Agreement Term will not be
extended.  Notwithstanding the foregoing, if a Change in Control (as defined in
Section 7 below) occurs during the Agreement Term, the Agreement Term shall
continue through and terminate on the first anniversary of the date on which the
Change in Control occurs.


2.           ENTITLEMENT TO CHANGE IN CONTROL BENEFITS.  The Executive shall be
entitled to the Change in Control Benefits described in Section 3 hereof if the
Executive’s engagement by the Company is terminated during the Agreement Term
but after a Change in Control (i) by the Company for any reason other than
Permanent Disability or Cause, (ii) by the Executive for Good Reason or (iii) by
the Executive for any reason during the 30-day period commencing on the first
date which is six months after the date of the Change in Control.  For purposes
of this Agreement:
 

--------------------------------------------------------------------------------


 
(a)           A termination of the Executive’s engagement shall be treated as a
termination by reason of “Permanent Disability” only if, due to a mental or
physical disability, the Executive is absent from the performance of services
for the Company for one or more periods cumulatively totaling 3 months during
any consecutive 12 month period and fails to return to the performance of
services within 30 days after receipt of a written demand by the Company to do
so.


(b)           The term “Cause” shall mean (i) any events defined as “Cause” in
the Employment Agreement and/or (ii) the willful engaging by the Executive in
illegal conduct or gross misconduct which is demonstrably and materially
injurious to the Company.  For purposes of this Agreement, no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive’s action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until the Company delivers to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth above and specifying the
particulars thereof in detail.


(c)           The term “Good Reason” shall mean the occurrence of any of the
following circumstances without the Executive’s express written consent:


(i)           a significant adverse change in the nature, scope or status of the
Executive’s position, authorities or services from those in effect immediately
prior to the Change in Control, including, without limitation, if the Executive
was, immediately prior to the Change in Control, an executive officer of a
public company, the Executive ceasing to be an executive officer of a public
company;


(ii)           the failure by the Company to pay the Executive any portion of
the Executive’s current compensation, or to pay the Executive any portion of any
installment of deferred compensation under any deferred compensation program of
the Company, within seven days of the date such compensation is due;


(iii)           a reduction in the Executive’s annual base compensation (or a
material change in the frequency of payment) as in effect immediately prior to
the Change in Control as the same may be increased from time to time;


(iv)           the failure by the Company to award the Executive an annual bonus
in any year which is at least equal to the annual bonus awarded to the Executive
by the Company for the year immediately preceding the year of the Change in
Control;


(v)           the failure by the Company to award the Executive equity-based
incentive compensation (such as stock options, shares of restricted stock, or
other equity-based compensation) on a periodic basis consistent with the
Company’s practices with respect to timing, value and terms prior to the Change
in Control;
 
B - 2

--------------------------------------------------------------------------------


 
(vi)           the failure of the Company to award the Executive incentive
compensation of any nature based on attained milestones when such milestones are
attained.


(vii)           the failure of the Company to obtain a satisfactory agreement
from any successor to the Company to assume and agree to perform this Agreement
as contemplated by Section 14.


For purposes of any determination regarding the existence of Good Reason, any
good faith determination by the Executive that Good Reason exists shall be
conclusive.


3.            CHANGE IN CONTROL BENEFITS.  In the event of a termination of
engagement entitling the Executive to benefits in accordance with Section 2, the
Executive shall receive the following:


(a)           The Executive shall be entitled to a lump sum payment in cash no
later than twenty (20) business days after the Executive’s date of termination
equal to the sum of:


(i)           an amount equal to three times the Executive’s base salary in
effect on the date of the Change in Control or, or if greater, as in effect
immediately prior to the date of termination; plus


(ii)           an amount equal to three times the Executive’s bonus awarded by
the Company for the year immediately preceding the year of the Change in
Control.


Notwithstanding this Section 3(a), in the event a Change of Control occurs
within the initial term of the Employment Agreement, the Executive shall be
instead be entitled to an amount equal to (x) three times the Executive’s base
salary in effect on the date of the Change of Control, plus (y) the lesser of
either [A] an amount equal to the product of (i) the number of calendar months
the Executive was employed with the Company prior to the Change of Control
multiplied by US$10,000, multiplied by (ii) three, or [B] US$100,000.  For
example purposes only, if a Change of Control occurs during the initial term of
the Employment Agreement and the Executive has been employed with the Company
for a period of 2 months prior to the Change of Control, the Executive will be
entitled to three times his base salary plus US$60,000 (2 multiplied by
US$10,000 multiplied by three).  For example purposes only, if a Change of
Control occurs during the initial term of the Employment Agreement and the
Executive has been employed with the Company for a period of 4 months prior to
the Change of Control, the Executive will be entitled to three times his base
salary plus US$100,000 ([B] being less than [A]).


The amount payable under this paragraph (a) shall be inclusive of the amounts,
if any, to which the Executive would otherwise be entitled or by law.
 
B - 3

--------------------------------------------------------------------------------


 
(b)           All unvested Company options shall immediately become vested, and
any exercise must occur no later than March 15 of the calendar year after the
date of termination.


(c)           The Company shall provide the Executive with and, at the
Executive’s option, directly pay for or reimburse the Executive for outplacement
services and tax and financial counseling suitable to the Executive’s position
up to an amount not to exceed US$10,000.  Such services and counseling shall be
provided by providers selected by the Executive for services and counseling
through the end of the second taxable year of Executive after the taxable year
of Executive’s separation from service (within the meaning of Section
409A(a)(2)(A)(i) of the Code) with the Company, or, if earlier, the date on
which the Executive becomes employed by another employer.  In the event the
Executive has paid for any such services, the Employer shall reimburse the
Executive for such payments within 10 days of submission to the Employer of a
copy of the provider’s invoice for services and evidence of payment.  Any
request for reimbursement for such expenses shall be submitted no later than 30
days before the end of the third taxable year of the Executive following the
taxable year of the Executive in which the separation from service occurred.




4.           MITIGATION.  The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other engagement
or otherwise.  The Company shall not be entitled to set off against the amounts
payable to the Executive under this Agreement any amounts owed to the Company by
the Executive, any amounts earned by the Executive in other engagement after the
Executive’s termination of engagement with the Company, or any amounts which
might have been earned by the Executive in other engagement had the Executive
sought such other engagement.


5.           MAKE-WHOLE PAYMENTS.  If any payment or benefit to which the
Executive (or any person on account of the Executive) is entitled, whether under
this Agreement or otherwise, in connection with a Change in Control or the
Executive’s termination of engagement (a “Payment”) constitutes a “parachute
payment” within the meaning of section 280G of the Code, and as a result thereof
the Executive is subject to a tax under section 4999 of the Code, or any
successor thereto, (an “Excise Tax”), the Company shall pay to the Executive an
additional amount (the “Make-Whole Amount”) which is intended to make the
Executive whole for such Excise Tax.  The Make-Whole Amount shall be equal to
(i) the amount of the Excise Tax, plus (ii) the aggregate amount of any
interest, penalties, fines or additions to any tax which are imposed in
connection with the imposition of such Excise Tax, plus (iii) all income, excise
and other applicable taxes imposed on the Executive under the laws of any
Federal, state or local government or taxing authority by reason of the payments
required under clauses (i) and (ii) and this clause (iii).


(a)           For purposes of determining the Make-Whole Amount, the Executive
shall be deemed to be taxed at the highest marginal rate under all applicable
local, state, federal and foreign income tax laws for the year in which the
Make-Whole Amount is paid.  The Make-Whole Amount payable with respect to an
Excise Tax shall be paid by the Company coincident with the Payment with respect
to which such Excise Tax relates.
 
B - 4

--------------------------------------------------------------------------------


 
(b)           All calculations under this Section 5 shall be made initially by
the Company and the Company shall provide prompt written notice thereof to the
Executive to enable the Executive to timely file all applicable tax
returns.  Upon request of the Executive, the Company shall provide the Executive
with sufficient tax and compensation data to enable the Executive or the
Executive’s tax advisor to independently make the calculations described in
subparagraph (a) above and the Company shall, at the Executive’s option, pay the
Executive’s advisor directly or reimburse the Executive for reasonable fees and
expenses incurred for any such verification.  Any payment or reimbursement shall
be made within 10 days of submission of the service provider’s invoice to the
Employer, and in the case of reimbursement, evidence of payment.  Executive
shall be submit a copy of the service provider’s invoice for such services to
the Employer within 60 days of its receipt by the Executive.


(c)           If the Executive gives written notice to the Company of any
objection to the results of the Company’s calculations within 60 days of the
Executive’s receipt of written notice thereof, the dispute shall be referred for
determination to independent tax counsel selected by the Company and reasonably
acceptable to the Executive (“Tax Counsel”).  The Company shall pay all fees and
expenses of such Tax Counsel.  Pending such determination by Tax Counsel, the
Company shall pay the Executive the Make-Whole Amount as determined by it in
good faith.  The Company shall pay the Executive any additional amount
determined by Tax Counsel to be due under this Section 5 (together with interest
thereon at a rate equal to 120% of the Federal short-term rate determined under
section 1274(d) of the Code) within 10 days after such determination.


(d)           The determination by Tax Counsel shall be conclusive and binding
upon all parties unless the Internal Revenue Service, a court of competent
jurisdiction, or such other duly empowered governmental body or agency (a “Tax
Authority”) determines that the Executive owes a greater or lesser amount of
Excise Tax with respect to any Payment than the amount determined by Tax
Counsel.


(e)           If a Taxing Authority makes a claim against the Executive which,
if successful, would require the Company to make a payment under this Section 5,
the Executive agrees to contest the claim with counsel reasonably satisfactory
to the Company, on request of the Company subject to the following conditions:


(i) The Executive shall notify the Company of any such claim within 10 days of
becoming aware thereof.  In the event that the Company desires the claim to be
contested, it shall promptly (but in no event more than 30 days after the notice
from the Executive or such shorter time as the Taxing Authority may specify for
responding to such claim) request the Executive to contest the claim.  The
Executive shall not make any payment of any tax which is the subject of the
claim before the Executive has given the notice or during the 30-day period
thereafter unless the Executive receives written instructions from the Company
to make such payment together with an advance of funds sufficient to make the
requested payment plus any amounts payable under this Section 5 determined as if
such advance were an Excise Tax, in which case the Executive will act promptly
in accordance with such instructions.
 
B - 5

--------------------------------------------------------------------------------


 
(ii) If the Company so requests, the Executive will contest the claim by either
paying the tax claimed and suing for a refund in the appropriate court or
contesting the claim in the United States Tax Court or other appropriate court,
as directed by the Company; PROVIDED, HOWEVER, that any request by the Company
for the Executive to pay the tax shall be accompanied by an advance from the
Company to the Executive of funds sufficient to make the requested payment plus
any amounts payable under this Section 5 determined as if such advance were an
Excise Tax.  If directed by the Company in writing the Executive will take all
action necessary to compromise or settle the claim, but in no event will the
Executive compromise or settle the claim or cease to contest the claim without
the written consent of the Company; PROVIDED, HOWEVER, that the Executive may
take any such action if the Executive waives in writing the Executive’s right to
a payment under this Section 5 for any amounts payable in connection with such
claim.  The Executive agrees to cooperate in good faith with the Company in
contesting the claim and to comply with any reasonable request from the Company
concerning the contest of the claim, including the pursuit of administrative
remedies, the appropriate forum for any judicial proceedings, and the legal
basis for contesting the claim.  Upon request of the Company, the Executive
shall take appropriate appeals of any judgment or decision that would require
the Company make a payment under this Section 5.  Provided that Executive is in
compliance with the provisions this section, the Company shall be liable for and
indemnify the Executive against any loss in connection with, and all costs and
expenses, including attorneys’ fees, which may be incurred as a result of,
contesting the claim, and shall provide to the Executive within 30 days after
each written request therefor by the Executive cash advances or reimbursement
for all such costs and expenses actually incurred or reasonably expected to be
incurred by the Executive as a result of contesting the claim.


(f)           Should a Tax Authority finally determine that an additional Excise
Tax is owed, then the Company shall pay an additional Make-Whole Amount to the
Executive in a manner consistent with this Section 5 with respect to any
additional Excise Tax and any assessed interest, fines, or penalties.  If any
Excise Tax as calculated by the Company or Tax Counsel, as the case may be, is
finally determined by a Tax Authority to exceed the amount required to be paid
under applicable law, then the Executive shall repay such excess to the Company
within 30 days of such determination; provided that such repayment shall be
reduced by the amount of any taxes paid by the Executive on such excess which is
not offset by the tax benefit attributable to the repayment.


6.           TERMINATION DURING POTENTIAL CHANGE IN CONTROL.  If a Potential
Change in Control (as defined in Section 8) occurs during the Agreement Term,
and the Company terminates the Executive’s engagement for reasons other than
Permanent Disability or Cause during such Potential Change in Control, the
Executive shall be entitled to receive the benefits that the Executive would
have received under Section 3, such benefits to be calculated based upon the
Executive’s compensation prior to the actual termination of engagement but paid
within 20 business days of the date of such termination.


7.           CHANGE IN CONTROL.  For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred on the earliest of the following
dates:
 
B - 6

--------------------------------------------------------------------------------


 
(a)           the date any Person is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (i) of paragraph (c) below; or


(b)           the date on which the following individuals cease for any reason
to constitute a majority of the number of directors then serving: individuals
who, on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or


(c)           the date on which there is consummated a merger or consolidation
of the Company or any direct or indirect subsidiary of the Company with any
other corporation or other entity, other than (i) a merger or consolidation (A)
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger or consolidation is then a subsidiary, the
ultimate parent thereof and (B) which results in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities; or


(d)           the date on which the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company, in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, in substantially the same proportions as their
ownership of the Company immediately prior to such sale.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
B - 7

--------------------------------------------------------------------------------


 
For purposes of this Agreement: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


8.           POTENTIAL CHANGE IN CONTROL.  A “Potential Change in Control” shall
exist during any period in which the circumstances described in paragraphs (a),
(b), (c) or (d), below, exist (provided, however, that a Potential Change in
Control shall cease to exist not later than the occurrence of a Change in
Control):


(a)           The Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control, provided that a Potential
Change in Control described in this paragraph (a) shall cease to exist upon the
expiration or other termination of all such agreements;


(b)           Any Person (without regard to the exclusions set forth in
subsections (i) through (iv) of such definition) publicly announces an intention
to take or to consider taking actions the consummation of which would constitute
a Change in Control; provided that a Potential Change in Control described in
this paragraph (b) shall cease to exist upon the withdrawal of such intention,
or upon a determination by the Board that there is no reasonable chance that
such actions would be consummated;


(c)           Any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 20% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or


(d)           The Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control exists; provided that a Potential
Change in Control described in this paragraph (d) shall cease to exist upon a
determination by the Board that the reasons that gave rise to the resolution
providing for the existence of a Potential Change in Control have expired or no
longer exist.


9.           NONALIENATION.  The interests of the Executive under this Agreement
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.
 
B - 8

--------------------------------------------------------------------------------


 
10.           AMENDMENT.  This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person.  So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof.


11.           APPLICABLE LAW.  The provisions of this Agreement shall be
construed in accordance with the laws of the State of New York, without regard
to the conflict of law provisions of any state.


12.           SEVERABILITY.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).


13.           WAIVER OF BREACH.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.


14.           SUCCESSORS, ASSUMPTION OF CONTRACT.  This Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company.  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place.  This Agreement is
personal to the Executive and may not be assigned by the Executive without the
written consent of the Company.  However, to the extent that rights or benefits
under this Agreement otherwise survive the Executive’s death, the Executive’s
heirs and estate shall succeed to such rights and benefits pursuant to the
Executive’s will or the laws of descent and distribution; provided that the
Executive shall have the right at any time and from time to time, by notice
delivered to the Company, to designate or to change the beneficiary or
beneficiaries with respect to such benefits.


15.           NOTICES.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below.  Such notices, demands, claims and other
communications shall be deemed given:


(a)           in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
 
B - 9

--------------------------------------------------------------------------------


 
(b)           in the case of certified or registered U.S.  mail, five days after
deposit in the U.S.  mail; or


(c)           in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;


provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S.  mail or by overnight service or two-day
delivery service are to be delivered to the addresses set forth below:


to the Company:


Capital Gold Corporation
76 Beaver Street
14th Floor
New York, NY 10005


with a copy (which shall not constitute notice) to:


            Chief Financial Officer
            Capital Gold Corporation
76 Beaver Street
14th Floor
New York, NY 10005


or to the Executive:


Colin Sutherland
[                      ]
[                      ]


Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.


16.           LEGAL AND ENFORCEMENT COSTS.  The provisions of this Section 16
shall apply if it becomes necessary or desirable for the Executive to retain
legal counsel or incur other costs and expenses in connection with enforcing any
and all rights under this Agreement or any other compensation plan maintained by
the Company:


(a)           The Executive shall be entitled to recover from the Company
reasonable attorneys’ fees, costs and expenses incurred in connection with such
enforcement or defense; provided, however, the Executive acknowledges that he
shall be solely and fully responsible for such fees, costs and expenses if the
Company is the prevailing party in any action.
 
B - 10

--------------------------------------------------------------------------------


 
(b)           Payments required under this Section 16 shall be made by the
Company to the Executive (or directly to the Executive’s attorney) promptly
following submission to the Company of appropriate documentation evidencing the
incurrence of such attorneys’ fees, costs, and expenses.


(c)           The Executive shall be entitled to select legal counsel; provided,
however, that such right of selection shall not affect the requirement that any
costs and expenses reimbursable under this Section 16 be reasonable.


17.           SURVIVAL OF AGREEMENT.  Except as otherwise expressly provided in
this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s engagement with the Company.


18.           ENTIRE AGREEMENT.  Except as otherwise provided herein, this
Agreement constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior or contemporaneous agreements,
between the parties relating to the subject matter hereof; provided, however,
that nothing in this Agreement shall be construed to limit any policy or
agreement that is otherwise applicable relating to confidentiality, rights to
inventions, copyrightable material, business and/or technical information, trade
secrets, solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and the subsidiaries.


19.           COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
 
 
IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed on this ______ day of _________, 2010.
 

              Colin Sutherland                          
CAPITAL GOLD CORPORATION
         
 
      By:               [name]    
 
   
[title]
   
 
                          ATTEST:                                           
[name]
 
      [title]        

 
B - 11

--------------------------------------------------------------------------------

